            IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION
 PRINCIPAL LIFE INSURANCE
 COMPANY,
                                        No. CV-19-27-BU-SEH
          Interpleader-Plaintiff,

 vs.                                              ORDER


ESTATE OF JACK R. SMITH,
JAMES SMITH, PAMELA MARY
STARKE, ESTATE OF CLYDE R.
SMITH JR., CLYDE SMITH
COMPANY, ESTATE OF GILMER
H. SMITH, SMITH BROTHERS
RANCH, MARVIN MILLER,
EDWARD JONES TRUST
COMPANY, and JOHN DOES 1-10,

                    Defendants.


         Defendants Estate of Jack R. Smith, Marvin Miller, Estate of Clyde R.

Smith, Jr. and Edward Jones Trust Company have appeared through counsel. 1

Defaults of Defendants James Smith, Pamela Mary Starke, Clyde Smith Company,

Smith Brothers Ranch and the Estate of Gilmer H. Smith were entered on April 3,

2020.2


         1
             See Docs. 9, 10 and 18.
         2
             See Doc. 39.
On March 6, 2020, Plaintiff filed a Motion for Entry of Default Judgment and to

Vacate Hearing.3

      ORDERED:

      That Defendants James Smith, Pamela Mary Starke, Clyde Smith Company,

Smith Brothers Ranch and the Estate of Gilmer H. Smith have and receive no



                    1
recovery in this action. All are hereby DISMISSED WITH PREJUDICE.

      DATED this          day of April, 2020.




                                         4�1'"=1
                                             United States District Court




     3
         Doc. 40.

                                       -2-
